DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central control server of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The central control server of claim 7 is not mentioned in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 7, the phrase “central control server” is not supported by the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “a central control server” is unclear as the specification does not further define the phrase.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zinsmeyer et al. (US 5,926,441) in view of Nowacek (US 2011/0088625).
 In re. claim 1, Zinsmeyer teaches a control unit (3) (fig. 2) for a game feeder (1) (col. 4, ln. 25), wherein the control unit is arranged for mounting on or in connection to the feeder (col. 4, ln. 33-34), said control unit comprising: means (10) for controlling the powering of a drive unit (4) of said feeder for controlled output of feed from the feeder (col. 4, ln. 34-38); a wireless transmitter arranged to communicate with a system (when equipped to be remotely operated) (col. 4, ln. 2-4); wherein the control unit is arranged to receive information from the central control system for updating scheduling data for controlling output of feed from the feeder (via user scheduling inputs) (col. 1, ln. 39-52), wherein the scheduling data for controlling output of feed from the feeder is 
Zinsmeyer fails to disclose communication over a wireless network; a central control system; a sensor for measuring a parameter of the feeder; and means for determining whether a measured parameter value provided by said sensor fulfills a predetermined condition in order to detect an action-requiring state of the feeder, wherein, in response to a detected action-requiring state, the wireless transmitter is triggered to send a notification to said  central control system, wherein the wireless transmitter is part of a wireless transceiver for receiving and transmitting information over a wireless network; the control unit is arranged to cause said wireless transmitter to periodically communicate with said central control system, regardless whether any action-requiring state is detected, via the wireless network.
Nowacek teaches communication over a wireless network (180) (fig. 1A); a central control system (140); a sensor (210) for measuring a parameter of the feeder (power level) (para [0022]); and means for determining whether a measured parameter value provided by said sensor fulfills a predetermined condition in order to detect an action-requiring state of the feeder (means indicating low power level) (para [0022]), wherein, in response to a detected action-requiring state, the wireless transmitter is triggered to send a notification to said  central control system (low power level sent to user (150) at workstation (140)) (para [0022]) (fig. 1A), wherein a wireless transmitter (112) is part of a wireless transceiver for receiving and transmitting information over a wireless network (bidirectional communication) (para [0018]); the control unit is arranged to cause said wireless 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zinsmeyer to incorporate the teachings of Nowacek to have the recited sensor arrangement, since Zinsmeyer discloses the use of a battery as a source of power, and doing so would provide the user with information as to the power availability of the battery, enabling a quick response to low power conditions.
In re. claim 2, Zinsmeyer as modified by Nowacek (see Zinsmeyer) teach the control unit according to claim 1, wherein the control unit (3) is formed as a self-contained box (fig. 3), and wherein the control unit comprises an input for connection to a battery (32), and an output (7) for connection to said drive unit (4) of the feeder such that the control unit controllably provides power from said battery to said drive unit (col. 4, ln. 34-38).
In re. claim 3, Zinsmeyer as modified by Nowacek (see Nowacek) teach the control unit according to claim 1, wherein said sensor comprises a power sensor for measuring the power consumption of said drive unit, and wherein said predetermined condition is a deviation from a predetermined power consumption (para [0022]).
In re. claim 4, Zinsmeyer as modified by Nowacek (see Nowacek) teach the control unit according to claim 3, wherein said deviation from the predetermined power consumption lower than a predetermined power consumption (level to indicate low condition) (para [0022]).
Zinsmeyer as modified by Nowacek fail to disclose the predetermined power consumption is lower than 40 % of said predetermined power consumption.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zinsmeyer as modified by Nowacek to have the low condition 
In re. claim 6, Zinsmeyer as modified by Nowacek (see Zinsmeyer) teach the game or fish feeder system comprising: a feed container (1) provided with a feed outlet (6); a spreader (5) arranged to receive and spread feed from said feed outlet when said spreader is actuated (col. 4, ln. 32-34); a drive unit (4) connected to the spreader and arranged to actuate the spreader when the drive unit is powered (col. 4, ln. 32-34); a battery (32) arranged to power said drive unit (col. 4, ln. 11-16); and a control unit (3) according to claim 1 mounted on the feeder system (bolted to feeder body) (col. 4, ln. 33-34), wherein said means (10) for controlling the powering of a drive unit  (4) controls the drive unit (4) connected to the spreader (1) of said game feeder system (col. 4, ln. 34-38).
In re. claim 7, Zinsmeyer teaches a method for updating scheduling data for controlling output of feed from a feeder (1), wherein the feeder has a control unit (3) mounted on or in connection to the feeder (col. 4, ln. 33-34), said method comprising, by the control unit: controlling (via timer circuit (10)) the powering of a drive unit (4) of said feeder for controlled output of feed from the feeder (col. 4, ln. 34-38); and receiving information from the a system (fig. 1) for updating scheduling data for controlling output of feed from the feeder (via user input settings) (col. 1, ln. 39-52), wherein the scheduling data for controlling output of feed from the feeder is based on the system receiving information regarding a location (latitude and longitude) (col. 1, ln. 56-57) of the control unit and having access to sunrise and sunset times (col. 1, ln. 47-52) in relation to the location of the control unit and earth locations (latitude and longitude) (col. 1, ln. 56-57) such that a 
Zinsmeyer fails to disclose a method for detecting an action-requiring state of a game or fish feeder comprising measuring a power consumption of said drive unit; determining whether a value of the measured power consumption fulfils a predetermined condition in order to detect an action-requiring state of the feeder; in response to a detected action-requiring state, sending a notification to a  central control server, and periodically causing a wireless transmitter to communicate with [[a]] the central control system, regardless whether any action-requiring state is detected.
Nowacek teaches a method for detecting an action-requiring state of a game feeder (100) comprising measuring a power consumption of a drive unit (power level monitoring) (para [0022]); determining whether a value of the measured power consumption fulfils a predetermined condition in order to detect an action-requiring state of the feeder (level of power supply is low) (para [0022]); in response to a detected action-requiring state, sending a notification to a central control server (transmitted to user (150) at workstation (140)) (para [0022]), and periodically causing a wireless transmitter to communicate with the central control system (via periodic transmissions) (para [0022]), regardless whether any action-requiring state is detected (as is understood by periodic transmission of system information or statistics) (para [0022]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zinsmeyer to incorporate the teachings of Nowacek to have the recited sensor arrangement, since Zinsmeyer discloses the use of a battery as a source of power, and doing so would provide the user with information as to the power availability of the battery, enabling a quick response to low power conditions.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zinsmeyer as modified by Nowacek as applied to claim 1 above, and further in view of Giltner (US 3,256,861).

In re. claim 5, Zinsmeyer as modified by Nowacek fail to disclose a motor- protective circuit breaker for cutting power to the drive unit in order to prevent excessive load on the drive unit.
Giltner teaches a motor- protective circuit breaker (97) for cutting power to the drive unit (16) in order to prevent excessive load on the drive unit (col. 3, ln. 15-18).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zinsmeyer as modified by Nowacek to incorporate the teachings of Giltner to have a motor- protective circuit breaker, since Zinsmeyer discusses use of the motor with electrical circuitry and doing so would provide protection to the motor when current is applied. 
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
Applicant argues However, the aux. menu item is for testing or starting the feeder for a preset number of seconds, and there is nothing about updating scheduling data or the like. Thus, the handheld transmitter is comparable to a remote control for a TV.
The examiner notes that Zinsmeyer is provided for the teachings of “a wireless transmitter arranged to communicate with a system”, which is clearly taught by the remotely operated handheld transmitter.  Nowacek is provided for disclosing transmitting and receiving data wirelessly with central control system (140) via the system provided in Figure 1A.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the argument is considered non-persuasive.
Applicant argues Zinsmeyer does not disclose that location information, or any information, is received by any central control system, nor that there is any information transmitted back from a central control server, nor that there is any wireless communication back and forth between the timer and a central control server. Also, Zinsmeyer does not disclose anything about remotely updating scheduling data or the like.
The examiner notes that Zinsmeyer is provided for the teachings of location information by disclosing that the user can input the settings of both latitude and longitude (col. 2, ln. 18-21).  Nowacek is provided for disclosing a central control system (140) (fig. 1A) that receives input information from a user (150) and has bidirectional communication with the feeder (100) (para [0018]).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the argument is considered non-persuasive.
Applicant argues Nowacek does not disclose that the computer provides information of a state of the feeder to a central control server and receives updated functionality settings in response from the central control server.
The examiner is unclear as to the applicant’s argument between a central control server and a computer, as the applicant provides no definition of a central control server in the applicant’s specification.  Instead, the applicant refers to a central control system in page 28, ln. 21-26, as a system that may be implemented as software or hardware or a combination thereof.  This is understood .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647